Citation Nr: 0827499	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bulimia.

2.  Entitlement to service connection for a dental condition 
manifested by crowns to the veteran's two front teeth, to 
include as secondary to bulimia.

3.  Entitlement to service connection for vitamin B-12 
deficiency, also claimed as a lack of vitamins, to include as 
secondary to bulimia.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1983 to June 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that, on the veteran's September 2006 and 
December 2006 VA Form 9, it is clear that her intent was to 
only appeal the above issues.  Although the RO continued to 
adjudicate the issue of an increased rating for left radial 
nerve palsy with left wrist drop, that issue is not currently 
on appeal.

The issue of service connection for bulimia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not sustain dental trauma during service, 
and the claim for a dental disability, manifested by crowns 
to the veteran's two front teeth, is not a condition for 
which VA disability compensation is payable.

2.  B-12 deficiency constitutes a laboratory finding and is 
not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  Service connection and payment of disability compensation 
for a dental disability, manifested by crowns to the 
veteran's two front teeth, is precluded by law.  38 U.S.C.A. 
§§ 1110, 1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310, 3.381, 17.161 (2007).

2.  Service connection and payment of disability compensation 
for a B-12 deficiency is precluded by law.  38 U.S.C.A. §§ 
1110, 1712, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from claims 
for service connection for a dental disorder and a B-12 
deficiency.  The Board notes that the veteran's claims were 
received in August 2005.  In September 2005, prior to its 
adjudication of this claim, the RO provided notice to the 
veteran regarding the VA's duty to notify and to assist.  
Specifically, the VCAA notification: (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the veteran 
about the information and evidence that VA will seek to 
provide; and (3) informed the veteran about the information 
and evidence that the veteran is expected to provide.  See 
Pelegrini II.  Thus, the Board finds that the content and 
timing of the September 2005 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Another letter was sent to her in September 
2007, which also met all duty to notify requirements.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has not undergone a VA examination in conjunction 
with her claims for service connection.  However, as 
discussed below, each issue has been denied as a matter of 
law.  Therefore, a VA examination is not warranted for either 
issue.  

Further, the veteran's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Dental condition

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, 
are not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of Chapter 17.  Veterans having a service-
connected, non-compensable dental condition determined to be 
the result of combat wounds or other service trauma will be 
eligible for VA dental care on a Class II(a) basis. 38 
U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these 
purposes, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during military service.  VAOPGCPREC 5-97, 
62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1).

The Board notes that although the veteran has perfected an 
appeal as to a claim for service connection for a dental 
disorder for compensation purposes, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
However, in this case, the veteran has not requested service 
connection for dental decay for treatment purposes.

As to the veteran's compensation claim, the threshold 
question to be answered in this case is whether or not the 
veteran has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If she has not 
done so, her appeal must be denied.  As explained below, the 
Board finds that she has not submitted such a claim.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  As noted, the types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  Missing teeth may be 
compensable for rating purposes under Diagnostic Code 9913 
("loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.

Service medical records show that the veteran's teeth were 
acceptable on enlistment examination.  Additional service 
medical records show treatment for ceramic crowns on teeth 
numbers 8 and 9 in March 2005.

When, as here, the law is dispositive of the claim, it must 
be denied because of lack of entitlement under the law.  See 
Sabonis.  The veteran does not have a dental disorder for 
which compensation can be afforded.  Further, there is no 
competent evidence that the veteran has irreplaceable missing 
teeth or that her crowns are the result of loss of substance 
of body of maxilla or mandible.  Instead, the veteran has 
loss of teeth due to bulimia and now has two crowns on her 
front teeth.  Moreover, there is no competent evidence, nor 
does the veteran contend, that she suffered inservice injury 
or disease of the jaw, or any of the other conditions listed 
as compensable dental and oral conditions under the rating 
schedule.  See 38 C.F.R. § 4.150.  Accordingly, service 
condition for a dental disorder, on a direct basis, must be 
denied.

As for service connection on a secondary basis, it is not 
necessary to defer deciding this claim until the bulimia 
claim is decided.  That is, even if service connection were 
granted for bulimia, the veteran would still not be able to 
obtain compensation for the claimed dental disabilities.  
Where the law is dispositive of the claim, it must be denied 
because of lack of entitlement under the law.  See Sabonis.  
Therefore, service connection for a dental condition is also 
not warranted on a secondary basis.

B-12 deficiency

In the present case, the veteran's service medical records 
show that she was evaluated for a B-12 deficiency prior to 
discharge, and that she was assessed with a vitamin B-12 
deficiency.  Inservice treatment records, dated December 
2004, reflect low B-12 levels.  It was noted, under active 
medications, that the veteran was taking vitamin B-12 
supplements. 

Dietary vitamin B-12 deficiency usually results from 
inadequate absorption, but deficiency can develop in vegans 
who do not take vitamin supplements.  Deficiency causes 
megaloblastic anemia, damage to the white matter of the 
spinal cord and brain, and peripheral neuropathy.  See The 
Merck Manual of Diagnosis and Therapy, Section 7, Chapter 79 
(18th Ed. 2006).

However, B-12 deficiency is a laboratory finding and not a 
disability for which VA compensation benefits are payable.  
The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

There is no evidence of record to suggest that the veteran's 
B-12 deficiency, in and of itself, causes any impairment of 
earning capacity.  While low B-12 levels may be evidence of 
an underlying disability or may later cause disability, 
service connection may not be granted for a laboratory 
finding.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); 
see 38 U.S.C.A. §§ 1110, 1131.

Accordingly, because B-12 deficiency does not constitute a 
current disability for which service connection may be 
granted, the Board concludes that the preponderance of the 
evidence is against the claim of service connection B-12 
deficiency on either a direct or secondary basis, and the 
appeal must be denied.


ORDER

Entitlement to service connection for a dental condition 
manifested by crowns to the veteran's two front teeth, to 
include as secondary to bulimia, is denied.

Entitlement to service connection for vitamin B-12 
deficiency, also claimed as a lack of vitamins, to include as 
secondary to bulimia, is denied.


REMAND

The veteran filed a claim for service connection for bulimia 
in August 2005.  According to the veteran, she acquired 
bulimia as a result of her desire to remain within military 
weight requirements.  Her service medical records do show 
mental health treatment.  A May 2004 medical report noted 
that the veteran was receiving medication for an anxiety 
disorder.  In August 2004, the veteran was seen for panic 
attacks, but she was not diagnosed with chronic anxiety.  
However, her service medical records are negative for 
complaints, diagnosis, or treatment for bulimia.  

The veteran was diagnosed with bulimia nervosa at a VA 
medical facility in September 2005 and at Offutt Air Force 
Base in July 2006.  The veteran reported a 20-year history of 
the eating disorder.  In the veteran's claim, she stated that 
she was unable to report her condition out of fear of 
discharge.  

Lay evidence submitted by the veteran's mother, dated October 
2005, noted that the veteran called her mother, during her 
period of active service, and informed her mother of her 
eating disorder.  The veteran noted that she was under 
pressure to stay thin.

An October 2005 letter from the veteran's spouse stated that 
the veteran was never asked, while in service, if she had an 
eating disorder.  He also stated that their children had 
never seen the veteran eat a full meal.  

An October 2007 statement from the veteran's ex-spouse, to 
whom she was married while on active duty, noted that the 
veteran confided to him that she was bulimic during her 
period of service.  The letter further noted that a military 
psychologist informed the veteran that if treatment for 
bulimia were pursued, an unfortunate discharge from the Air 
Force could result.  

Treatise evidence submitted by the veteran noted that many 
bulimics are generally female, tend to hide their symptoms, 
maintain a normal weight, suffer from alcohol abuse and tooth 
decay, and may experience a decrease of vitamin B-12.  
Another article, specifically addressing eating disorders 
within the active duty population, noted that it was 
necessary to maintain certain standards of appearance in the 
military.  Further, the article stated that external 
pressures associated with the military were rated 
progressively higher in those who are at risk of an eating 
disorder.  It was also noted that a third or more of the 
active duty population exhibited behavior consistent with an 
eating disorder, though only 2% had been diagnosed (leading 
the researchers to conclude that most eating disorders in the 
military are not reported).

The veteran was afforded a VA examination in October 2005.  
At that time, the veteran reported that the initial onset of 
her disorder was in 1985.  She reported vomiting up to 4 
times per week.  The examiner stated that the veteran did 
meet the DSM IV criteria for bulimia nervosa.  However, the 
examiner also noted that the veteran's service medical 
records are negative for any report or treatment for bulimia, 
and that bulimia did not exist prior to service.  Although 
the condition was not diagnosed during service, an opinion as 
to a possible etiological relationship between the post-
service diagnosis and in-service complaints/findings was not 
provided.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   Therefore, because the 
veteran's record contains evidence suggestive of bulimia 
symptomatology in service, as well as continuity of 
symptomatology following service, the claim for entitlement 
for service connection for bulimia should be remanded for an 
addendum to the October 2005 VA opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the October 2005 VA 
opinion.  The addendum opinion should be 
completed by the October 2005 examiner, or, if 
unavailable, by an otherwise qualified 
examiner.  The examiner should fully review the 
veteran's claims file, to include the lay 
evidence of record, the veteran's service 
medical records, and the October 2005 VA 
examination, and should note that a review was 
completed.  The examiner should provide a 
detailed rationale for any opinion, and the 
opinion should include a discussion of the lay 
evidence and treatise evidence of record.  The 
examiner should also respond to the following:

Is it at least as likely as not that the 
veteran's current eating disorder is 
etiologically related to the veteran's 
period of active service?  

Note: The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the evidence 
of record.  If the issue remains denied, the 
veteran should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


